Order entered October 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00568-CV

                            BANK OF TEXAS, N.A., Appellant

                                             V.

                  COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03397-2016

                                          ORDER
        Before the Court is appellant’s October 21, 2019 unopposed motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to December 6,

2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE